DETAILED ACTION
The amendment filed 4/21/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Diamantides et al. (US 3,610,347) who teach a vibration isolation coupler (12, fig 4) for a drill string including longitudinally extending slots (9a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 14 and 16-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Diamantides et al. (US 3,610,347).    
In regard to claim 1, Diamantides et al. disclose a vibration isolating coupler (12, fig 4) for reducing high frequency torsional oscillations in a drill string comprising: a first coupler portion (51 at top of 12 as in fig 1) including an external surface and an internal surface; a second coupler portion (51 at bottom of 12 as in fig 1) including an external surface and an internal surface portion; and a vibration isolating portion (12 as between 51s) extending between the first coupler portion and the second coupler portion, the vibration isolating portion including a first solid annular portion (fig 4, top of 12 below 51 and above slots 9a) defining a first terminal end of the vibration isolating portion and a second solid annular portion (fig 4, bottom of 12 above 51) defining a second terminal end of the vibration isolating portion, the vibration isolating portion including a plurality of slots (9a) extending from the first solid annular portion toward the second solid annular portion forming a plurality of vibration isolating elements (9b), each of the plurality of slots including a longitudinal length and a circumferential width, the longitudinal length being greater than the circumferential width (fig 4), each of the plurality of vibration isolating elements is disconnected from adjacent ones of the plurality of vibration isolating elements by a corresponding one of the plurality of slots (as in fig 4), the plurality of vibration isolating elements enabling torsional rotation of the first coupler portion relative to the second coupler portion (as would perform, col. 4, lines 41-44 and col. 4, lines 60-65).
In regard to claim 7. Diamantides et al. further teach wherein the first coupler portion and the second coupler portion include a threaded portion (51, col. 5, lines 9-10).  
In regard to claim 8, Diamantides et al. teach wherein the vibration isolating coupler includes a longitudinal axis and the plurality of slots extending substantially parallel to the longitudinal axis (fig 4).  
In regard to claim 14, Diamantides et al. teach wherein each of the plurality of vibration isolating elements includes an external surface and an internal surface (as in figs 1, 4), the internal surface of each of the plurality of vibration isolating elements defines an annular cavity (as in fig 1, where annular cavities shown between 12 and 40).  
In regard to claim 16, Diamantides et al. also teach wherein the vibration isolating portion is integrally formed with first coupler portion and the second coupler portion (as in fig 1 or fig 4 where all portions shown as integral).  
In regard to claim 17, Diamantides et al. disclose a method of isolating high frequency torsional vibrations from one portion of a drill string (10) connected to another portion of the drill string (50) through a vibration isolating coupler (12) having a first coupler portion (51 at top of 12) connected to a second coupler portion (51 at bottom of 12) through a vibration isolating portion (12) having a plurality of slots (9a, fig 4) defining a plurality of vibration isolating elements (9b), the method comprising: introducing a torsional vibration into the first coupler portion (as inherently during drilling); and isolating the torsional vibration from the second coupler portion by torsional oscillation of the vibration isolating portion (inherently performed based on structure of device, also see col. 4, lines 41-43 and col. 4, lines 60-65).  
In regard to claim 18 Diamantides et al. disclose wherein torsionally oscillating the vibration isolating portion includes elastically bending the plurality of vibration isolating elements (col. 4, lines 40-43 and col. 4, lines 60-65).  
In regard to claim 19, Diamantides et al. also disclose passing a fluid from the first coupler portion through the second coupler portion (as through 6a, 6b, col. 2, lines 32-35c).  
In regard to claim 20, Diamantides et al. also disclose wherein passing the fluid includes directing the fluid through a central passage (6a, 6b as within 12) extending through the vibration isolating portion.  
In regard to claim 21, Diamantides et al. also disclose wherein the plurality of vibration isolating elements are coupled to a central support (20/40) through a plurality of connecting elements (threads at each 51) and wherein each of the plurality of vibration isolating elements, connecting elements, and the central support is integrally formed (as connected together as a single structure in fig 1 is considered integrally formed, as similarly claimed in instant claim 13 where different materials as connected together is claimed as integrally formed).

Allowable Subject Matter
Claims 2-6, 9-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/2/2022